DETAILED ACTION
Claims 11-19 are pending.  Claims 1-10 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to European Patent Application No. EP18190891.4, filed on 8/27/2018. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the claim amendments in this examiner’s amendment was given via phone and email by Henry M. Feiereisen (Reg. No. 31,084) on October 19, 2021.
The application has been amended as follows:
Title

Listing of Claims:
1-10. (Canceled)
11.	(Currently amended)   A method for guiding a cutting head in relation to a material, said method comprising:
providing with an interpolator unit a position setpoint value and a speed setpoint value for guiding the cutting head[[,]];
determining from the position setpoint value a setpoint location signal, comparing in a first comparison an actual location signal provided by a drive unit with the setpoint location signal;
setting with the drive unit a position and a speed of the cutting head in relation to the material dependent upon the position setpoint value and the speed setpoint value;
detecting with a distance sensor a distance between the cutting head and the material and providing a distance signal;
in a second comparison, subtracting a pre-determined comparison distance from the distance signal to generate a difference signal and superposing the difference signal on the actual location signal which is delayed by a first timespan and determining therefrom a limited distance control signal, wherein the first timespan is dependent upon a delay time of the distance sensor required by the distance sensor to provide the corresponding distance signal for a detected distance, 

cutting the material by moving the cutting head relative to the material commensurate with the determined control signal.

12.	(Previously presented)  The method of claim 11, further comprising, for determining the first timespan, moving the cutting head commensurate with a pre-determined movement profile and evaluating the distance signal of the distance sensor accordingly.
13.	(Previously presented)  The method of claim 11, wherein the first timespan is determined at a pre-determined time point. 

14.	(Previously presented)  The method of claim 11, further comprising moving the cutting head into a pre-determined start position. 

15.	(Previously presented)  The method of claim 11, wherein the distance control signal is alternatingly determined by using the delayed actual location signal and by using a conventional distance control signal without a time delay. 

16.	(Currently amended)  The method of claim 11, wherein the control signal is determined by a temporal change in the setpoint location signal dependent upon the first comparison. 



18.	(Previously presented)  A computer program product embodied in a computer-readable non-transitory medium and comprising program code which when loaded into a memory of a processor of a control facility, which guides a cutting head in relation to a material in order to make a cut in the material by means of a cutting process carried out by the cutting head due to a relative movement of the cutting head in relation to the material, and executed by the processor, causes the control facility to 
provide with an interpolator unit a position setpoint value and a speed setpoint value for guiding the cutting head, 
determine from the position setpoint value a setpoint location signal, compare in a first comparison an actual location signal provided by a drive unit with the setpoint location signal, 
set with the drive unit a position and a speed of the cutting head in relation to the material dependent upon the position setpoint value and the speed setpoint value, 
detect with a distance sensor a distance between the cutting head and the material and providing a distance signal, 
in a second comparison, subtract a pre-determined comparison distance from the distance signal to generate a difference signal and superpose the difference signal on the actual location signal which is delayed by a first timespan and determine therefrom a limited distance control signal, wherein the first timespan is dependent upon a delay time of the 
determine a control signal for the drive unit dependent upon the first comparison, the speed setpoint value and the limited distance control signal, and
cut the material by moving the cutting head relative to the material commensurate with the determined control signal.

19.	(Previously presented)  A control facility for guiding a cutting head in relation to a material in order to make a cut in the material by means of a cutting process carried out by the cutting head due to a relative movement of the cutting head in relation to the material, the control facility comprising:
a first input receiving from an interpolator unit a position setpoint value and a speed setpoint value for guiding the cutting head,
a second input receiving from a distance sensor a distance signal indicating a distance between the cutting head and the material,
an output supplying to a drive unit a position and a speed of the cutting head in relation to the material based on a control signal which depends on the position setpoint value and the speed setpoint value, for which purpose the control facility is configured to, 
determine from the position setpoint value a setpoint location signal, compare in a first comparison an actual location signal provided by a drive unit with the setpoint location signal, 
set with the drive unit the position and the speed of the cutting head, 

in a second comparison, subtract a pre-determined comparison distance from the distance signal to generate a difference signal and superpose the difference signal on the actual location signal which is delayed by a first timespan and determining therefrom a limited distance control signal, wherein the first timespan is dependent upon a delay time of the distance sensor required by the distance sensor to provide the corresponding distance signal for a detected distance between the cutting head and the material, 
determine a control signal for the drive unit dependent upon the first comparison, the speed setpoint value and the limited distance control signal, and
cut the material by moving the cutting head relative to the material commensurate with the determined control signal.

REASONS FOR ALLOWANCE
Claims 11-19 are allowable over the prior art of record.
The following is the Examiner’s statement of reasons for allowance:
While Mochida U.S. Patent Publication No. 20130103183 teaches a controller used for irradiating a laser beam to an object from a machining head at a reference gap position with a capacitive sensor, Wersborg et al. U.S. Patent Publication No. 20130178953 teaches a method for controlling a processing operation of a workpiece , Hammann U.S. Patent Publication No. 20140138363 teaches a method for cutting a workpiece with a processing device which has a 
None of these references taken either alone or in combination with the prior art of record discloses a method for guiding a cutting head in relation to a material, said method comprising:
providing with an interpolator unit a position setpoint value and a speed setpoint value for guiding the cutting head[[,]];
determining from the position setpoint value a setpoint location signal, comparing in a first comparison an actual location signal provided by a drive unit with the setpoint location signal;
setting with the drive unit a position and a speed of the cutting head in relation to the material dependent upon the position setpoint value and the speed setpoint value;
detecting with a distance sensor a distance between the cutting head and the material and providing a distance signal;
in a second comparison, subtracting a pre-determined comparison distance from the distance signal to generate a difference signal and superposing the difference signal on the actual location signal which is delayed by a first timespan and determining therefrom a 
determining a control signal for the drive unit dependent upon the first comparison, the speed setpoint value and the limited distance control signal, and
cutting the material by moving the cutting head relative to the material commensurate with the determined control signal, as in independent claim 11.  Independent claims 18 and 19 recite similar limitations embodied as a computer program product embodied in a non-transitory computer readable medium and a control facility, respectively.
The dependent claims, being definite, further limiting, and fully enabled by the specification are persuasive over the prior art of record and depend on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119